In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                    No. 02-19-00079-CR
                                    No. 02-19-00080-CR

                              TERRICK WHITE, Appellant

                                               V.

                                  THE STATE OF TEXAS



                   On Appeal from the Criminal District Court No. 1
                                Tarrant County, Texas
                       Trial Court No. 1511843D, 1507579D


                                 ABATEMENT ORDER

       Based on our review of the record, we are concerned that the “Trial Court’s Certification

of Defendant’s Right of Appeal” in both cases are incorrect because appellant Terrick White

entered into plea bargains. See Tex. R. App. P. 25.2(a)(2), (d); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006); Shankle v. State, 119 S.W.3d 808, 813–14 (Tex. Crim. App. 2003).

       In both cases, White and the State entered charge bargains. A charge bargain means a

“plea bargain whereby a prosecutor agrees to drop some of the counts or reduce the charge to a

less serious offense in exchange for a plea of either guilty or no contest from the defendant.”
Harper v. State, 567 S.W.3d 450, 455 (Tex. App.—Fort Worth 2019, no pet.) (quoting Charge

bargain, Black’s Law Dictionary (10th ed. 2014)). A charge bargain qualifies as a plea bargain

subject to Rule of Appellate Procedure 25.2(a)(2). See Tex. R. App. P. 25.2(a)(2), (d); Shankle,
119 S.W.3d at 813–14; see also Kennedy v. State, 297 S.W.3d 338, 342 (Tex. Crim. App. 2009).

The trial court’s certifications in both cases are thus incorrect. See Kennedy, 297 S.W.3d at 342

(concluding that a defendant had entered into a plea-bargain agreement subject to Rule 25.2(a)(2)

even though his paperwork stated that he had entered an open guilty plea).

        Thus, we abate these appeals and remand the cases to the trial court so that the trial court

may enter amended certifications that comport with the record. See Tex. R. App. P. 25.2(d),

34.5(c)(2).

        The trial court, White, and White’s counsel must sign the amended certifications if

possible. If White and White’s counsel are unable to sign the amended certifications, the trial

court must send them copies through certified mail and provide this court with proof of such

mailings. The trial court must use whatever means necessary to secure complete, proper

amended certifications and must inform this court as soon as practicable if it is unable to execute

the certifications in accordance with the requirements of Rule 25.2(d). See Tex. R. App. P.

25.2(d).

        Supplemental clerk’s records containing the amended certifications must be filed with

this court no later than Thursday, December 12, 2019. See Tex. R. App. P. 34.5(c)(2). Any

supplemental reporter’s record must also be filed by that date. Upon receipt of the supplemental

records, these appeals will be automatically reinstated and must either continue or be dismissed.

        We direct the clerk of this court to send a copy of this order to the attorneys of record, the

trial court judge, the trial court clerk, and the court reporter.


                                                    2
Dated November 12, 2019.


                               Per Curiam




                           3